Citation Nr: 1424011	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  11-26 375A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Central Texas Veterans Health Care System, Olin E. Teague Veterans Medical Center in Temple, Texas


THE ISSUE

Entitlement to an annual clothing allowance pursuant to 38 U.S.C.A. § 1162 and 38 C.F.R. § 3.810 (b).  

(The issue of entitlement to a waiver of recovery of an overpayment of dependency benefits in the amount of $5,432.00 is addressed in a separate decision of the Board under docket number 11-05 883.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Scott W. Dale, Counsel


INTRODUCTION

The Veteran served on active duty from August 1987 to August 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2007 administrative decision by the Department of Veterans Affairs (VA) Central Texas Veterans Health Care System, Olin E. Teague Veterans Medical Center in Temple, Texas, which is the Agency of Original Jurisdiction (AOJ) in this matter.  

In August 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) sitting at the Winston-Salem Regional Office, a transcript of which has been associated with the claims file.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In pertinent part, basic eligibility for an annual clothing allowance, pursuant to 38 U.S.C.A. § 1162 (West 2002), is warranted when 

(i) A VA examination or a hospital or examination report from a facility specified in § 3.326(b) establishes that the veteran, because of a service-connected disability or disabilities due to loss or loss of use of a hand or foot compensable at a rate specified in § 3.350(a), (b), (c), (d), or (f), wears or uses one qualifying prosthetic or orthopedic appliance (including, but not limited to, a wheelchair) which tends to wear or tear clothing; or 

(ii) The Under Secretary for Health or a designee certifies that-- 

(A) A veteran, because of a service-connected disability or disabilities, wears or uses one qualifying prosthetic or orthopedic appliance (including, but not limited to, a wheelchair) which tends to wear or tear clothing.  

38 C.F.R. § 3.810(a)(1) (2013).  Upon satisfying the aforementioned criteria, VA must grant a Veteran's application for basic eligibility for an annual clothing allowance because 38 U.S.C.A. § 1162 "is directory...rather than permissive, hence...there is no latitude given VA in this regard."  VAOPRPREC 20-92 (Oct. 13, 1992).  

Since August 23, 1993, service connection has been for postoperative medial plica syndrome of the right knee, currently evaluated as 10 percent disabling under Diagnostic Codes 5299 - 5259.  38 C.F.R. §§ 4.2, 4.27, 4.71a (2013).  In the present circumstance, the Veteran's right knee brace is not prescribed for a service-connected disability or disabilities due to loss or loss of use of a hand or foot compensable at a rate specified in § 3.350.  Accordingly, the claim cannot be granted under the provisions of 38 C.F.R. § 3.810(a)(1)(i).  

The Veteran has asserted that, since the initial right knee injury during active duty, she has been prescribed and worn a brace on her right knee, although the types and styles of such have changed over the years.  She further claims that the right knee brace prescribed during the appeal period does "a lot of destruction" to her clothing, resulting in torn pantyhose, tights, nylons, and pants, such that an annual clothing allowance is warranted.  Her detailed and consistent assertions on this matter are considered to be competent and credible.  See 38 C.F.R. § 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

In light of her assertions, the Veteran was scheduled for an in-person examination where the VA Chief of the Prosthetic/Orthotic Lab of the Temple VAMC, who, in a November 2010 Note, stated that the Veteran's right knee brace did not tend to wear or tear clothing.

While acknowledging the November 2010 statement from the VA Chief of the Prosthetic/Orthotic Lab of the Temple VAMC, the Board concludes that this statement does not form an adequate basis for adjudicating the Veteran's claim.  

The clinician's November 2010 statement does not indicate that he actually viewed the Veteran donning the right knee brace in question.  Further, the statement was given without rationale, explanation, and/or any indication that the Veteran's competent and credible assertions of torn pantyhose, tights, nylons, and pants, were addressed or considered by the clinician.  

In light of above, the Board concludes that the Veteran's appeal must be remanded so that an opinion, based on all of the evidence of record, can be sought from the Under Secretary for Health, or a designee of that position, which certifies whether the Veteran's knee brace prescribed for management of her service-connected right knee disability tends to wear her clothing.  

Accordingly, the case is REMANDED for the following actions:

1.  Undertake any necessary action(s) to obtain an opinion from the Under Secretary for Health, or a designee of that position, which certifies whether the Veteran's knee brace prescribed for management of her service-connected right knee disability tends to wear her clothing.  

If any opinion is offered by a party other than the Under Secretary for Health, proper documentation must be associated with the file indicating that the opining party is a "designee" of the Under Secretary for Health.  

It should be requested that any stated opinion be accompanied by a fully stated rationale citing to pertinent facts within the record, to include the Veteran's competent and credible statements regarding the effect of her knee brace on her clothing.

Any action(s) undertaken must be documented in the claims file.

2.  Thereafter, readjudicate the Veteran's claim in light of the complete record.  If the Veteran's appeal is not granted to the fullest extent, issue her and her representative a supplemental statement of the case and allow then an appropriate time period to respond.  Thereafter, the Veteran's appeal should be returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



